 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 361 
In the House of Representatives, U. S.,

September 8, 2009
 
RESOLUTION 
Recognizing the historical significance of Historic Virginia Key Beach Park of Miami, Florida. 
 
 
Whereas in the early 1900s, Historic Virginia Key Beach Park of Miami, Florida, was frequented by African-American and Caribbean settlers arriving by ferry from mainland South Florida;  
Whereas in the summer of 1945, on the beach at Baker’s Haulover County Park, a group of black men led by then attorney Lawson E. Thomas staged a protest against the unjust segregation laws that prohibited black people from using the public beaches in South Florida;  
Whereas in response to the protest, county officials designated Virginia Key Beach Park as the Colored Beach, a segregated beach site for the African-American community which opened on August 1, 1945;  
Whereas, even after civil rights laws opened all the public beaches in South Florida to people of all races and ethnicities, Virginia Key Beach Park remained a popular destination for many in the African-American community for several decades;  
Whereas in 1979, the site was transferred from the county to the City of Miami with the stipulation that the beach be kept open and maintained as a public park and recreation area;  
Whereas in 1982, citing the high cost of maintenance and operations, the City of Miami closed Virginia Key Beach Park shortly after assuming its responsibility;  
Whereas in 1990, the City of Miami Commission responded to citizen outcry and established the Virginia Key Beach Park Trust (hereafter referred to as the Trust) to restore, reopen, and preserve the site for public use;  
Whereas the late M. Athalie Range, an African-American community leader and the first woman to sit on the City of Miami Commission, worked with the community to save Virginia Key Beach Park from the grasp of developers, and deliver it back to the people. She lobbied to place the property on the National Register of Historic Places, spearheaded funding for a multi-billion dollar restoration program, and planned a new museum/cultural center that would one day, impart the message of social equality and responsible citizenry for future generations;  
Whereas in June 2002, the Trust successfully petitioned Federal and State government officials to place the site on the National Register of Historic Places and give it a Florida Historical Marker;  
Whereas in 2003, the Dade Community Foundation established the Historic Virginia Key Beach Park Trust Fund to collect charitable donations to help restore and preserve the park; and  
Whereas on February 22, 2008, after extensive renovation by the Trust, Historic Virginia Key Beach Park celebrated its grand re-opening for public use by the entire community with a ribbon cutting ceremony and community concert: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the extraordinary historical, cultural, and recreational significance of Historic Virginia Key Beach Park of Miami, Florida;  
(2)recommits its attempt to protect and preserve American history through national parks and historic sites; and  
(3)acknowledges the significance of the African-American community’s struggle for equality through its collaborative efforts to preserve this historic site.   
 
Lorraine C. Miller,Clerk.
